Citation Nr: 1202835	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher initial rating for dysthymia, rated 30 percent disabling prior to September 10, 2008 and 70 percent disabling since that date.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for dysthymia and assigned an initial 30 percent disability rating, effective February 15, 2005.
In his August 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing  before a Veterans Law Judge at the RO (Travel Board hearing).  In November 2011 he withdrew his hearing request.

In a March 2009 decision, a Decision Review Officer assigned an initial 70 percent disability rating for dysthymia, effective September 10, 2008.

In March 2009, the RO granted a total rating for compensation purposes based on individual unemployability (TDIU), effective September 15, 2007.


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In the present case, the agency of original jurisdiction (AOJ) sent the Veteran a letter in August 2011 pertaining to his request for a Board hearing.  In November 2011, he returned the AOJ's letter and stated that, "I do not or did not request an appeal."  He explained that he was 100 percent service-connected and did not require any further examination.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


